Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1, 3, 5-7, and 13-16 in the reply filed on September 7, 2022 is acknowledged. The traversal is on the grounds that “As such, the Applicant elects with traverse because there would be no serious burden on the Examiner to search and examine all claims together.”. This is not found persuasive because the noted embodiments do require divengence of searches because each embodiment represents distinct non-obvious components that when taken together would increase search time and burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki; Hideaki et al. (US 7482283 B2) in view of Thilderkvist, Karin Anna Lena et al. (US 20040050326 A1). Yamasaki teaches an apparatus (Figure 8) for processing a substrate, comprising: a processing chamber (30; Figure 8) comprising a chamber body (30; Figure 8) and a lid (20A; Figure 8) ; a top delivery gas nozzle (22,23, or 24; Figure 8-Applicant’s 135; Figure 2) extending through the lid (20A; Figure 8) and configured to direct process gas toward a substrate support (32; Figure 8) surface of a substrate support (32; Figure 8) disposed within a processing volume of the processing chamber (30; Figure 8), a side delivery gas nozzle (47,48, or 49; Figure 8-Applicant’s 133; Figure 2) extending through the chamber body (30; Figure 8) and configured to direct the process gas toward a side surface of the substrate support (32; Figure 8); a first gas line (44A,44B,or 44C; Figure 8) connected to the top delivery gas nozzle (22,23, or 24; Figure 8-Applicant’s 135; Figure 2), a second gas line (44B, 45B, or 46B; Figure 8-Applicant’s 204; Figure 2) connected to the side delivery gas nozzle (47,48, or 49; Figure 8-Applicant’s 133; Figure 2), and a plurality of valves (44C,45C,46C,44D,45D,46D; Figure 8-Applicant’s 201; Figure 2) connected to the first gas line (44A,44B,or 44C; Figure 8-Applicant’s 202; Figure 2) and the second gas line (44B, 45B, or 46B; Figure 8-Applicant’s 204; Figure 2) for providing process gas to the processing volume of the processing chamber (30; Figure 8) – claim 1
Yamasaki further teaches:
The apparatus (Figure 8) of claim 5, wherein the plurality of valves (44C,45C,46C,44D,45D,46D; Figure 8-Applicant’s 201; Figure 2) comprises a first pair of valves and a second pair of valves – claim 6
The apparatus (Figure 8) of claim 1, wherein the top delivery gas nozzle (22,23, or 24; Figure 8-Applicant’s 135; Figure 2) comprises a center flow outlet (24; Figure 8) configured for center flow control and a middle flow outlet (23; Figure 8) configured for middle flow control, and wherein the center flow outlet (24; Figure 8) and the middle flow outlet (23; Figure 8) are coupled to a gas panel (10A-10C; Figure 8) through inlet ports, as claimed by claim 14
The apparatus (Figure 8) of claim 1, wherein the side delivery gas nozzle (47,48, or 49; Figure 8-Applicant’s 133; Figure 2) comprises side flow outlets (outlets from 47-49; Figure 8) configured for side flow control, and wherein the side flow outlets (outlets from 47-49; Figure 8) are coupled to a gas panel (10A-10C; Figure 8) through a corresponding inlet port, as claimed by claim 15
The apparatus (Figure 8) of claim 1, wherein the processing chamber (30; Figure 8) is configured to perform at least one of a plasma deposition process or an etch process (10A-10C; Figure 8), as claimed by claim 16
Yamasaki does not teach at least one of: a first orifice flow restrictor (Applicant’s 206; Figure 2) or a first needle valve connected to the first gas line (44A,44B,or 44C; Figure 8-Applicant’s 202; Figure 2); or a second orifice flow restrictor (Applicant’s 208; Figure 2) or a second needle valve connected to the second gas line (44B, 45B, or 46B; Figure 8-Applicant’s 204; Figure 2) – claim 1
Yamasaki further does not teach:
The apparatus (Figure 8) of claim 1, wherein the first gas line (44A,44B,or 44C; Figure 8-Applicant’s 202; Figure 2) and the second gas line (44B, 45B, or 46B; Figure 8-Applicant’s 204; Figure 2) are connected to each other at a location prior to the process gas entering the first orifice flow restrictor (Applicant’s 206; Figure 2) or the first needle valve connected to the first gas line (44A,44B,or 44C; Figure 8-Applicant’s 202; Figure 2) or the second orifice flow restrictor (Applicant’s 208; Figure 2) or the second needle valve connected to the second gas line (44B, 45B, or 46B; Figure 8-Applicant’s 204; Figure 2), as claimed by claim 5
The apparatus (Figure 8) of claim 1, wherein the first gas line (44A,44B,or 44C; Figure 8-Applicant’s 202; Figure 2) comprises the first orifice flow restrictor (Applicant’s 206; Figure 2) or the first needle valve and the second gas line (44B, 45B, or 46B; Figure 8-Applicant’s 204; Figure 2) comprises the second orifice flow restrictor (Applicant’s 208; Figure 2) or the second needle valve, as claimed by claim 13
Thilderkvist also teaches a wafer processing apparatus including a side gas injection manifold (Figure 10).
Thilderkvist further teaches:
Thilderkvist further teaches a first needle valve (1078; Figure 10; [0128]) connected to the first gas line (1072; Figure 10-Applicant’s 202; Figure 2); a second needle valve (1079; Figure 10; [0128]) connected to the second gas line (1073; Figure 10-Applicant’s 204; Figure 2) – claim 1
Thilderkvist further teaches:
The apparatus (Figure 8) of claim 1, wherein the first gas line (1072; Figure 10-Applicant’s 202; Figure 2) and the second gas line (1073; Figure 10-Applicant’s 204; Figure 2) are connected (1070; Figure 10) to each other at a location prior to the process gas entering the first needle valve (1078; Figure 10; [0128]) connected to the first gas line (1072; Figure 10-Applicant’s 202; Figure 2) or the second needle valve (1079; Figure 10; [0128]) connected to the second gas line (1073; Figure 10-Applicant’s 204; Figure 2), as claimed by claim 5
The apparatus (Figure 8) of claim 1, wherein the first gas line (1072; Figure 10-Applicant’s 202; Figure 2) comprises the first needle valve (1078; Figure 10; [0128]) and the second gas line (1073; Figure 10-Applicant’s 204; Figure 2) comprises the second needle valve (1079; Figure 10; [0128]), as claimed by claim 13
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yamasaki to add Thilderkvist’s needle valves and piping arrangement(s) as taught by Thilderkvist.
Motivation for Yamasaki to add Thilderkvist’s needle valves and piping arrangement(s) as taught by Thilderkvist is for implementing valves of “variable orifice” to accommodate “various fluid properties and fluid flow rates” as taught by Thilderkvist ([0128]).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki; Hideaki et al. (US 7482283 B2) and Thilderkvist, Karin Anna Lena et al. (US 20040050326 A1) in view of Sneh, Ofer (US 20030180458 A1). Yamasaki and Thilderkvist are discussed above. Yamasaki and Thilderkvist do not teach:
The apparatus (Figure 8) of claim 1, further comprising a purge line connected to at least one of an input or output of the plurality of valves (44C,45C,46C,44D,45D,46D; Figure 8-Applicant’s 201; Figure 2) and configured to purge the process gas from the first gas line (44A,44B,or 44C; Figure 8-Applicant’s 202; Figure 2) and the second gas line (44B, 45B, or 46B; Figure 8-Applicant’s 204; Figure 2), as claimed by claim 3
The apparatus (Figure 8) of claim 6, wherein each of the first pair of valves and the second pair of valves comprises a valve that has an output that is connected to the first gas line (44A,44B,or 44C; Figure 8-Applicant’s 202; Figure 2) and the second gas line (44B, 45B, or 46B; Figure 8-Applicant’s 204; Figure 2) and a valve that has an output that is connected to a purge line, as claimed by claim 7
Sneh also teaches a reactor piping array (Figure 10) including:
The apparatus (Figure 8) of claim 1, further comprising a purge line (101; Figure 10; [0084]) connected to at least one of an input or output of the plurality of valves (valves; Figure 10-Applicant’s 201; Figure 2) and configured to purge the process gas from the first gas line (119; Figure 10-Applicant’s 202; Figure 2) and the second gas line (piping on 105; Figure 10-Applicant’s 204; Figure 2), as claimed by claim 3
The apparatus (Figure 8) of claim 6, wherein each of the first pair of valves and the second pair of valves comprises a valve (110) that has an output that is connected to the first gas line (119; Figure 10-Applicant’s 202; Figure 2) and the second gas line (piping on 105; Figure 10-Applicant’s 204; Figure 2) and a valve that has an output that is connected to a purge line (101; Figure 10; [0084]), as claimed by claim 7
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yamasaki to add Sneh’s purge line and associated piping components.
Motivation for Yamasaki to add Sneh’s purge line and associated piping components is for removing precursors during processing as taught by Sneh ([0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harvey; Kenneth C. (US 20080233016 A1) also illustrates both above (432; Figure 4) and side gas (406; Figure 4) injection with flow restriction (400; Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716